'ieSc
the flag,
Ney

This Agreement is entered into between Break The Floor Productions, LLC (*BTFP") at 5446 Satsuma Avenue, North
Hollywood, California 91601 and Nicholas Henderson ("Driver’) at 6543 LeLand Way Los Angeles, CA 90028, as of
August 29, 2016. For good and valuable consideration, the parties hereby agree as follows:

4. Tem

 

The term of this Agreement shall commence on the date hereof and shail continue for @ period of nine (9) months (the
“Initial Period”). For the first ninety days of this agreement, the Driver will be engaged on a probationary basis. After this
ninety-day period has expired, Driver's manager will review their performance and confirm the continuation of this
agreement.

2. Engagement

BTFP hereby engages Driver to render Driver’s services on the terms and conditions set forth herein and Driver hereby
accepts that each Contract Period BTFP intends to produce the events set forth in paragraph 3
below (“Events”) Driver shall perform such services at and in connection with the Events as are ordinarily and

designate. BTFP reserves the right to cancel any city or change staffing for any Convention with two weeks’ notice to
Driver. In the event of staffing changes or event cancelation, Driver shall not be owed compensation for said event.

 

During each Contract Period, Driver will attend and render Driver's services at all Conventions mutually agreed upon
between BTFP and Driver at the time of the signing of this agreement.

For terms of this agreement, such Convention dates are to be defined as:
“All cities of the JUMP 2016-2017 tour listed at www.jumptour.com, including a return trip to Los
Angeles and excluding JUMP Mexico City, JUMP Monterrey, JUMP Honolulu & JUMP Costa Rica

Unless BTFP advises Driver to the contrary, Driver will be available to render Driver’s service hereunder as follows:

@ Driver will assist with full load-in and load-out of for each show. This includes working an estimated 8-10 hour
load-in and 4-5 hour load-out. Responsibilities will include truck load/unload, setup of production equipment, and

(i) __ Driver will be responsible for obtaining a valid US passport for travel. Passport must be scanned and faxed or

ap Driver will be responsible for getting truck and equipment safely to each destination.

(iv) Driver will be responsible for the overall upkeep and maintenance of truck. Driver should NOT call Production
Manager or BTFP Office with maintenance issues unless they will prevent Driver from getting to the next city.

®) Driver is responsible for contacting the contracted maintenance facility in each city and working out any necessary

(vi) Driver must have working cell phone at all times.

(wi) Driver is responsible for meintaing eo eae’ (Getting tofrom airport) while in home city.

(viii) Driver is responsible for maintaining books, saving receipts and balancing out petty cash.

fix) Driver will meet with Production Manager each weekend at a time specified by Production Manager to submit

ix) Driver should not call hotel/venue and ask for parking restrictions. Production Manager will call ahead on Driver's
behalf.

i Driver should NEVER CALL THE HOTEL/VENUE without approval from crew-chief/production menager.

(xit} Driver will assist with unload & load of truck at time specified by Production Manager.

LA 19143061801
NTH

DFTS-000001

PLAINTIFF’S
EXHIBIT

 
(HD Production aie, Tuck at lt (sometimes off property) and retrieve before load-out at time specified by
(xiv) be respal brovide Driver with @ hotel room Friday & Saiurday nights. BTFP will designate a driver who wil
be responsible for booking a nearby hotel or motel for less than night.

ixv) Driver ull Bay for cab fare to or from any airport and Driver's parked truck in tour cities as needed.
(xvi) circu ances ad catain trips where team drives are deemed necessary that Driver wil tears drive in those

(xvii) Due to the nature of OTR truck driving, Driver wil be reimbursed for 2 pieces crevessonn

b. Compensation:

For JUMP tour dates that begin prior to February tet. 2047 whers Mriie in “sisting with full Load-in & Load-Out,
Driver's compensation shall be for each Convention ("Base

Compensation’) at which Driver yore serwices in accoraance with the terms hereor
For JUMP tour dates that begin February ist. 2017 ancl Inter udiare Meine in assisting with full Load-In & Load-Out,

Driver's compensation shall be .... --) for each Convention (Base
Compensation’) at which Driver performs services in accordance with the terms hereot

&. Notice of Event Engagement Cancellation

4. Shop Services.

Drivers mance, Sar aarces 1 perform preparatory workin the shoo as scheduled and deemed necessary by
Driver's manager. Such work shail be compensated an hourly rate of thr. Currently scheduled shop hours include
the following dates/times:

Tour

=

8/2946-9/3/16 - 9:00am-7:00pm - (Monday-Saturday)

Additional shop hours may be scheduled at the discretion of Driver's manager.

«2.
LA 13743061807

DFTS-000002

 
As a first year Driver, Driver will receive a bonus upon completion of 2016-2017 Touring Season.

5. Additional Provisi
Attached hereto as Exhibit “A" is a Rider which contains BTFP’s standard terms and conditions, Exhibit "B" BTEP
Responsibilities & Setup Driver Addendum, and Exhibit "C" BTFP Truck Driver Handbook & Appendices all of which shall
be deemed to be incorporated in this Agreement, with the same force and effect as if they were contained herein,

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the date first above written.

 

 

Sreak The Floor Productions, LLC: Driver:
s Wa Qo AA. ae
An Authorized Signatory Nicholas Héhderson ~
~g-
LA 1214206184

DFTS-000003

 
August 29, 2016
Riders

(Attached to the between Break the F
in) Agreement loor Productions, LLC and Nicholas Henderson, dated concurrently

tA 13142081804

NOW

DFTS-000004

 
 

BTFP will pay the compensation payable to Driver under the Agreement within Fourteen (14) days efter the date on which
each event has concluded. Such payments constitute payment in full for the services rendered by Driver and the rights
granted by Driver under the Agreement and are conditioned upon Driver's full, faithful and prompt rendering of Driver's
Services under the Agreement and compliance with all of the material terms and provisions thereof. Driver is being
engaged as an independent contractor and accordingly Driver shall pay all taxes and other amounts required to be paid
pursuant to any law, rule or regulation of any Federal, state or other taxing authority in connection with the services
rendered by Driver under the Agreement. If, ho , BTFP is required to pay any such taxes or other amounts, or Driver
fails to do so, BTFP may deduct and withhold from all payments otherwise payable Driver under the Agreement such
taxes or other amounts.

 

Whenever Driver is required to travel outside of the Greater Los Angeles area to.render services under the Agreement,
BTFP will pay for Driver's air travel and shall arrange and pay for all ground transportation, except for ground
transportation to and from the airport in Driver's home city, and for double room hotel accommodations at hotels
designated by BTFP. Driver shall be responsible for and shall pay for Driver's food, beverages, telephone, laundry,
recreation and other personal requirements and incidentals.

3.Rights.

BTFP shall own the exclusive, perpetual, worldwide rights in any intellectual property and other property created, in whole
or in part, by Driver in the performance of Driver's services under the Agreement, including all copyrights and renewal
thereof as the proprietor of works made “for hire” and shall have the exclusive perpetual right to use and exploit such
properties throughout the Universe in all manner and media, whether now known or hereatter known

4. Exclusivity.

During the Term Driver shail not be employed or engaged by, render any services for, or have an interest in or an
association with any person or entity that directly or indirectly engages in any activities, whether as owner, employee,
independent contractor, partner, consultant, investor, lender or otherwise, and whether acting alone or together with
others, that is competitive with or detrimental to the business conducted by BTFP. Activities that are competitive with or
detrimental to the business conducted by BTFP include the following if conducted in the United States, Canada, Central
America, or South America: dance workshops, dance conventions, and dance competitions.

 

During the Term and for one (1) year thereafter, Driver shall not directly or indirectly solicit or encourage any other Driver
members engaged by us to enter into any contract or other arrangement with Driver, or any person or entity that Driver
has an interest in or an association with.

 

LA 43142061804

NTW

DFTS-000005

 
7. Non-Compete

At no time during Driver's engagement by BTFP and for a period of three years after the Driver is no longer engaged by
BTFP, Driver will not, directly or indirectly, either as a proprietor, stockholder, partner, officer, employee, engaged crew

any company that is a vendor, client or customer of BTFP or any company that has at any time had a business
relationship with BTFP.

To ensure orderly operations and provide the best possible work environment, Break the Floor Productions expects
employees to follow rules of conduct that will protect the interests and safety of all employees and the organization.

It is not possible to list all the forms of behavior that are considered unacceptable in the workplace. The following are
examples of infractions of rules of conduct that may result in disciplinary action, up to and including termination of
employment

© Theft or inappropriate removal or possession of property

oD Pee eaton Of timekeeping records i

Ht Working under the influence of alcohol or illegal drugs

i Possetton distribution, sale, transfer, or use of alcohol or illegal drugs in the workplace, while on duty,
or while operating employer-owned vehicles or equipment

® Fighting or threatening violence in the workplace

(vp Boisterous or disruptive activity in the workplace

win Negligence or improper conduct leading to damage of employer-owned or customer-owned property
(wild insubordination or other disrespectful conduct

(x) Violation of safety or health rules

oo Sexual or other unlawful or unwelcome harassment

aD Possession of dangerous or unauthorized materials, such as explosives or firearms, in the workplace
(xi) Excessive absenteeism or any absence without notice

(xi) Unauthorized use of telephones, mail system, or other employer-owned equipment

(xiv) Unauthorized disclosure of business “secrets” or confidential information

iw) Violation of personnel policies

 

in any activity which is intended or likely to
directors, shareholders, or employece,”

b. Death. If Driver dies during the Term of the Agreement, then the Agreement shall automatically terminate on the date of
Driver's

c Disability. if Driver fails to render services under the Agreement in accordance with the terms thereof as a result of
physical or mental illness or other disability for more than thirty (30) days, then BTFP shall have the right at any time,
upon written notice, to terminate the Agreement.

In the event of termination under subparagraphs a., b., or ¢. above, Driver shall not receive any further compensation,
ether than accrued Salary and approved but unreimbursed expenses owed to Driver as of the date this Agreement ie

LA 13143061807

NoH

DFTS-000006

 
10. F re

if any Event under the Agreement is or will be rendered impossible, impractical, infeasible, or unsafe b reason of a Force
Majeure Event, then BTFP shall have the right to suspend the Term of the Agreement and its obligations thereunder
during the occurrence of the Force Majeure Event, or, at its election, to terminate the Term, in which event Driver shall not
receive any further compensation, other than accrued salary and approved but unreimbursed expenses owed to Driver as
of the date the Agreement is terminated. A Force Majeure Event is any of the following: (a) the disability or iiness of, or
injury to, Driver, any key personnel, any member of Driver's or a key personnels immediate family, (b) the theft, loss,
destruction or breakdown of instruments or equipment that BTFP’s deems necessary for the satisfactory performance of
an Event under the Agreement (c) fire, (d) an act or threat of war (declared or undeclared) or terrorism, (f) a strike,
lockout, or other forms of labor difficulties, (g) an act, order, rule or regulation of any court, government agency or public
authority; (h) epidemic, disease, or an act of God; {)) an absence of power or other essential services: ()) a failure of
technical facilites; (k) a failure or delay of transportation; (1) inclement weather, (m) if performance of any of BTFP’s
obligations may expose BTFP or any of its officers, directors, shareholders, or employees to civil or criminal proceedings
of any kind; and/or (n) any similar or dissimilar event which is beyond the reasonable control of BTFP.

 

Any dispute, claim or controversy arising out of or relating to the Agreement or the breach, termination, enforcement,
interpretation or validity thereof, including the determination of the scope or applicability of the Agreement to arbitrate,

to its Comprehensive Arbitration Rules and Procedures. Discovery in accordance with the provisions of the Code of Civil
Procedure for the State of California shall be permitted. Prior to judgment by the arbitrator, each party shall pay the
arbitrator Fifty Percent (50%) of the arbitrator's fees. In any arbitration arising out of or related to the Agreement, the
prevailing party's shall be entitled to its costs and attorneys’ fees incurred in connection with the arbitration including,
without limitation, the fees of the arbitrator, the costs of any records or transcripts, administrative fees, and costs for the
witnesses such party calls. The arbitrator is not empowered to award punitive or exemplary damages and the parties
waive any nght to recover any such damages. Judgment on the Award may be entered in any court having jurisdiction.
The parties, however, may seek provisional remedies in aid of arbitration from a court of appropriate jurisdiction.

12, Notices.

All notices, statements and payments which either party is required or desires to give to the other party shail be in writing
and shall be personally delivered, sent by an established overnight courier service, costs prepaid, or mailed by first-class
mail, return receipt requested, costs prepaid, to the recipient at the recipient's address set forth in the Agreement or to

such other address as either party has advised the other in writing. Notice shall be deemed given when personally
delivered, when postmarked if sent by mail, or when delivered if sent by overnight courier.

=?
LA 13943061801

Nu

DFTS-000007
 

Each party warrants and represents that such party has the right to enter into the Agreement and Is under no disability,
restriction or prohibition, whether contractual or otherwise, with respect to such party's right to perform under the
Agreement. The Agreement contains the entire understanding of the parties relating to the subject matter hereof and |
cannot be modified or terminated expect by a written instrument signed by both parties. Each party acknowledges that |
both parties have participated in preparing and drafting the Agreement and that no provision of the Agreement shall be
construed or interpreted against any party because such provision may have been prepared or requested by such party. A

waiver by ether party of a breach of any provision of the Agreement shall not be deemed a waiver of any subsequent

breach or a permanent modification of such provision. Neither party hereto shail be deemed to be in breach of the

Agreement as a result of such party's failure to perform any of such party's obligations under the Agreement unless such

party falls to cure such non-performance, if curable, within thirty (20) days after the date on which the other party sends toe

such party written notice of such non-performance. If any provision hereof shall be unenforceable, such unenforceability

shall not affect the validity of the Agreement or of the remaining provisions hereof, Each party hereby agrees to and does

hereby indemnify, save and hold the other harmless from and against any and all damages, liabilities, costs and expenses

(including reasonable attorneys’ fees) arising from any breach by the indemnifying party of any warranty, representation or

covenant contained herein. The term “Driver,” as used herein, shall include any persons or entities furnishing the service |
of Driver or granting rights arising from Driver's services, such as, but not limited to, so called “loan out companies” |
created by Driver, and Driver shall cause all such persons or entities to comply with the terms hereof. BTFP shall have the
fight to assign or licensee any of its rights and delegate any of its obligations under the Agreement, in whole or in part, to
any person or entity. The Agreement is for the personal services of Driver, and, accordingly, Driver may not assign any of
Driver's right or delegate any of Driver's duties under the Agreement. Any attempted assignment or delegation by Driver
shail be null and void. The Agreement may be executed in counterparts, which, when taken together, shall constitute one
and the same instrument. Photocopied or PDF signatures shall be as valid as original signatures.

IN WITNESS WHEREOF, the parties hereto have executed this RIDER as of the date first above written.

 

 

reek The Floor Productions, LLC: Driver:
An Authorized Signatory Nicholas Henderson |

 

LA 139430681av1 |

|
|
|
|
|
DFTS-000008 |
|
|
|
|
|
    

RESPONSIBILITIES & SETUP DRIVER ADDEND
2016-2017 Convention Tours & Summer Events

Flights:

Be on time for your flight. Regarding a missed flight that is YOUR fault - You are responsible for all costs incurred with @

missed fight such as fees to change the ticket and fees regarding transportation from the airport to the faciity. We run a
tight ship where each person has to pull his weight. If you miss a flight, that means that someone will have to pick up the
slack for you and do additional work on top of their current workload, so please be on time and ready to work. You will be
required to push and/or load merchandise crates from the group van to the airport.

Break The Floor will not:
*Hoid transportation for you, either the van or plane if you are late.
*Cover costs associated with missed flights due to your personal isteness.

 

Certain situations will most likely occur at least once regarding flights. Due to a late running show, or prolonged Load-Out,
there will be situations where flights are missed, especially by the production crew. Alrines also have a habit of “bumpin
certain people off flights if the planes ere oversold, or canceling flights completely due to weather. In these situations, a
hotel room will be provided by either Break The Floor Productions or the airline until your plane leaves. In the event that a
plane or event is delayed out of BTFP’s control, travel pay will not be provided for those extra days.

Safety:

The National institute for Occupational Safety and Health (NIOSH) recommends a weight lift limit of 51 pounds per
person. You will be required to [ft up to 51 pounds, and will also be required to lift items in excess of 51 pounds with
additional help. You will also be required to climb ladders (A-Frame and Straight) up te 20°, and operate electric lifts at
heights up to 50°. You will also have to use hand tools at these heights. You will never be asked to operate a piece of
machinery thal requires an operator's license (as dictated by local or OSHA law) unless you posses a valid license for that
piece of equipment. Any additional necessary safety equipment with the exception of work gloves (harnesses, straps,
goggles, etc.) will be provided by Break The Floor Productions.

House rules regarding the use of certain tools and equipment, and labor rules pertaining to scheduled breaks and crew
requirements vary from venue to venue, so please be aware of such rules and ask a Production Manager or your
department head if you are unsure. Safety is of the utmost concer at Break The Floor Productions; to that end, there is
always a First Aid Kit located with the Production Manager or Crew Manager for the entire run of the show. PLEASE
Uncomfortable Coote a WARE OF THE LOCATION OF THE FIRST AID SUPPLIES. If at any time you feel
comfortable operating a piece of equipment, is your responsibility to come to the Production Manager
Department Head and let them know to avoid any safety pitfalls and problems. oryows
There is also always a fire extinguisher located backstage (usually on the dimmer rack) in case of fire. Please familiarize
yourself with facility safety equipment and regulations prior to the start of the event. You should also know where the
mains power distribution breaker is located (there may be multiple for the various departments). If you are unaware of
safety precautions please ask the production manager or your department head for instruction.
At no time, under any circumstances, should sandals, or shoes which expose any part of the foot, EVER be wor during

Load-In or Load-Out by any member of the production crew. This is applicable when loading and off-loading
trucks, and pushing cases. You may be asked to leave Load-In or Load-Out if you are not wearing proper shoes.

-9-
LA 13142061801

Wal4

DFTS-000009

 

 
If you do not follow Break The Floor's safety standards, you do so at your own risk.

Call Times:

You are required to be on time, ready to work, in proper attire, at a given call time. Bei on time is one of the easiest

things to do, and the most often screwed up. Being late for a call time, especially when you are on tour in a city solely to
do the job at hand, shows a complete lack of responsibility and professionalism. IT IS RECOMMENDED THAT YOU

ARRIVE 15 MINUTES PRIOR TO EVERY SCHEDULED CALL TIME.

“Hf you're not 15 minutes early, you're 15 minutes late." Being on time shows you're on time; being early shows you're on
tme and responsible.

Call times are also subject to change. Ge aware thal you are “on call" every day that you are working. This may mean that
you are required to help with something at any hour if needed, even if you are officially off. You are representing Break the
Floor Productions for the entire event. You will be available for any requests of appearance, no matter how inconvenient. |
assure you, there is a purpose to every request even if you don't see it al the moment or understand if.

Work Times:

When you are working, you are expected to be in the venue. You will be given a lunch and dinner break depending on the
events of the day. Breakfast, as well as all other personal responsibilities will be taken care of either BEFORE or
AFTER the events of the day. DO NOT BRING FOOD WITH YOU WHEN YOU RETURN FROM BREAK AND EXPECT
TO EAT IT WHEN YOU SHOULD BE WORKING, unless otherwise approved by the Crew-Chief. You are not to leave the
venue during Load-in, the run of the show, or Load-Out except for approved breaks. This includes smoke breaks and
phone calls taken outside of the venue. It is also imperative that you have your cell phone on you and working at all times
throughout the course of the event...from the first day of the event to the last day. If you need to be reached, we need to
be able to reach you. Do not stay in an area where your phone is out of coverage for an extended length of time.

Load In:

You will be available to help load and unload the truck at the beginning and end of each event if needed. In addition to
your responsibilities on the production crew, you may also be asked to help setup staging, carry and bolt trussing, hang
light fixtures, and help with any other department that may require assistance. Again...this is a team effort, and due to
ever-changing situations on the road, you may be asked to help another department if they are running behind. “The show
must go on” is the most famous saying in show business for a reason. To that end, you must be willing to accept the
challenge and thrill of the road.

You are not permitted to leave the setup area until you have checked with the Crew-Chief and it is confirmed that Load-In
is finished. Again, you may be asked to stay and help with another deperiment.

Load Out:

At the end of the show, all equipment will be packed correctly for transport. Gear will be returned to the correct cases that
they were removed from. Items will be packed carefully. This gear travels on a 53° tractor-trailers along with all the
braking, high speeds, and minor accidents that happen on a tour of this length...so make sure all cases are latched, and
keep in mind that empty space is a BAD thing in cases, as items tend to shift and break in transit,

ALL rooms will be inspected for any gear left behind or forgotten. This post-show walk through is IMPERATIVE....It is a
forgotten Be caenns” every city you wil find at least one thing (be it lighting, audio, video, or ofice stuff) that was

various trucking companies. In Union houses, the teamsters have been known to leave cases in wonuce v er do
have wheels on them and the touring show doesn't rent a forklift. Make sure everything can be pushed (not litted) onto

vapor fishing our breakdown, you will be available to assist any department, including loading the truck, if they require or

~10-
LA 1374206 18¥7

Wo

DFTS-000010
BTFP Is one of the largest dance production companies in the industry and it takes a team effort to get shows up and
running and be successful. We deal with 500+ dancers in a small city to over 2000 in the larger cities. This is not a job
for those that are just looking to collect a paycheck and go home. You must have a very real belief in the old showbiz
credo, “The Show Must Go On”. The show does go on — every week, in fact. Are you ready to be a part of it?

 

 

Agreed August 29, 2016:
Break The Floor Productions, LLC: Driver:
» Pbbh. 2 nb
‘An Authorized Signatory Nicholas Henderson
«979-
LA 131430618v1

DFTS-000011

 
